Filed 7/30/13 P. v. Johnson CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038877
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. 151534)

         v.

KURT JOHNSON,

         Defendant and Appellant.



         In 1992, defendant Kurt Johnson was convicted of a variety of securities-related
offenses. His conviction was affirmed by this court in case number H010941.1 On April
23, 2012, appellant filed a petition for writ of error coram nobis. On May 4, 2012, the
trial court denied his petition. After a motion for relief from default was granted by this
court, appellant filed a notice of appeal based on the denial of the petition.
         On appeal, we appointed counsel to represent defendant in this court. Appointed
counsel filed an opening brief pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende) which states the case and the facts but raises no specific issues. Wende review is
only available in a first appeal of right. (People v. Serrano (2012) 211 Cal.App.4th 496,
501 (Serrano).)


         1
         By order dated February 4, 2013, this court took judicial notice of the opinion
filed in People v. Johnson et al. (H010941, filed Dec 27, 1995.)
       Because defendant’s appeal is from an order after judgment, and not a first appeal
of right, he is not entitled to Wende review. (Ibid.) Therefore, we will proceed with this
appeal pursuant to the standard we enunciated in Serrano.
       Pursuant to Serrano, on March 14, 2013, we notified defendant of his right to
submit written argument in his own behalf within 30 days. After extensions of time were
granted, we received a letter from defendant on June 13, 2013. In his letter defendant
contends he is no longer in custody on this conviction, but is instead in Federal custody
without access to California law. Defendant appears to raise instructional issues, issues
related to the scienter requirements of the statutes under which he was convicted, and
claims relating to sufficiency of the evidence. Defendant claims the errors made in his
trial were not harmless. These issues were raised and considered in defendant’s first
appeal of right, and the judgment was affirmed. Nothing in defendant’s letter raises any
arguable issues on appeal from an order denying a petition for writ of error coram nobis.
Therefore, we decline to retain the appeal.
       The appellant having failed to raise any arguable issue on appeal, we dismiss the
appeal. (Serrano, supra, 211 Cal.App.4th at pp. 503-504.)




                                              2
                                DISPOSITION
     The appeal is dismissed.




                                        _________________________
                                        MÁRQUEZ, J.

WE CONCUR:




_________________________
RUSHING, P.J.




_________________________
PREMO, J.




                                    3